1

2

3

4

5

6

7

8

9
10

11

12

13

14

15                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF WASHINGTON
16                                    AT SEATTLE

17   In re                                    IN PROCEEDINGS UNDER CH. 13
18
     TYLER FRANCIS BJORGO and,                NO. 18-13999
19   TAMI C. BJORGO
                                              ORDER APPROVING SALE
20                    Debtors.                OF REAL PROPERTY FREE
                                              AND CLEAR OF LIENS
21

22

23
                                         ORDER
24

25
                                                                               Bountiful Law, PLLC
                                                                       4620 200th Street SW, Suite D
26   Order for Sale                                                          Lynnwood, WA 98036

27
                                                               (425) 775-9700 / (fax) (425) 633-2465
28



     Case 20-11541-CMA    Doc 41-3   Filed 07/08/20   Ent. 07/08/20 12:04:10         Pg. 1 of 3
1            THIS MATTER, having come before the Court upon debtor in possession’s Motion
2    for Order Approving Sale of Real Property Free and Clear of Liens, and the Court being
3
     fully advised in the premises, now therefore:
4
             IT IS HEREBY ORDERED that V.S. Investment Assoc., LLC is authorized to sell
5
     the estates interest in real property located at 2469 S College Street, Seattle, WA 98144,
6

7    for the sum of $1,025,000.00 to Thomas M. Kranzle, and/or assigns.

8            IT IS FURTHER ORDERED that the Residential Real Estate Purchase and Sale

9    Agreement between V.S. Investment Assoc LLC and Thomas M. Kranzle, and/or assigns,
10
     shall be and is hereby approved.
11
             IT IS FURTHER ORDERED that at closing, after paying real estate commissions,
12
     taxes and other closing costs, the first position Deed of Trust of BRMK Lending, LLC,
13
     successor by merger to PBRELF I, LLC, shall be paid the remaining proceeds, as
14

15   satisfaction of its lien against this property.

16           IT IS FURTHER ORDERED that the sale shall be free and clear of all liens and
17   interest, and this Order shall constitute the equivalent of a request for reconveyance from
18
     deed of trust holders BRMK Lending LLC and Paul Geben, and a complete release of the
19
     lien and encumbrance by BRMK Lending LLC, Paul Geben, and Ecocline Excavation &
20
     Utilities LLC.
21

22

23

24

25
                                                                                       Bountiful Law, PLLC
                                                                               4620 200th Street SW, Suite D
26   Order for Sale                                                                  Lynnwood, WA 98036

27
                                                                       (425) 775-9700 / (fax) (425) 633-2465
28



     Case 20-11541-CMA          Doc 41-3     Filed 07/08/20   Ent. 07/08/20 12:04:10         Pg. 2 of 3
1            IT IS FURTHER ORDERED that the necessary costs of sale, including real estate
2    commissions, taxes and other closing costs, shall be and are hereby approved and may
3
     be paid from the proceeds of the sale.
4
             IT IS FURTHER ORDERED that this order shall be effective immediately.
5
     Specifically, the 14-day stay provided for in Rule 6004(h) is waived
6

7                                        //END OF ORDER//

8    Presented by: /S/ Brad L Puffpaff
                  Brad L. Puffpaff, WSBA No. 46434
9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
                                                                                      Bountiful Law, PLLC
                                                                              4620 200th Street SW, Suite D
26   Order for Sale                                                                 Lynnwood, WA 98036

27
                                                                      (425) 775-9700 / (fax) (425) 633-2465
28



     Case 20-11541-CMA        Doc 41-3    Filed 07/08/20    Ent. 07/08/20 12:04:10          Pg. 3 of 3
